Citation Nr: 0912670	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-03 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1960 to March 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDING OF FACT

The veteran withdrew his appeal of service connection for 
bilateral hearing loss on August 2, 2007.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue of service connection for 
bilateral hearing loss have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2008).

On August 2, 2007, the veteran submitted a statement 
expressing his desire to withdraw his appeal of the issue of 
entitlement to service connection for bilateral hearing loss.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to this issue and it 
must be dismissed.


ORDER

The appeal of entitlement to service connection for bilateral 
hearing loss is dismissed.



____________________________________________
L. M. B ARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


